Order denying application of petitioner for an order suspending the payment of monthly installments pursuant to written contract and directing resumption thereof after petitioner’s discharge from military service, directing repayment of the sum of $166.67 paid by petitioner after induction into military service, and for an injunction restraining the respondents from declaring any default and attempting to collect the promissory notes, affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.